DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Claims 15-23 and Species 2 that read on FIGS. 29-40 and Species 7 that read on FIGS. 52-57 in the reply filed on 7/1/2022 is acknowledged. Claims 20 and 23 are withdrawn as being drawn to unelected species 1 and claim 36 is withdrawn as being drawn to unelected species 5. Claims 15-19, and 21-22 and 24-35 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/8/2020 and 12/15/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-19, 24, 25, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guillot et al. (US 7051384 B1), herein referred to as Guillot, in view of Rayne (WO 9015555 A1), herein referred to as Rayne.
Regarding claim 15, Guillot discloses a sleeper bunk system (bunk bed structure 10) comprising: a support of a first material for supporting a mattress (upper bed frame 12 supports mattress M); at least one mount configured to pivotally connect the support to a vehicle surface, the at least one mount facilitating pivoting of the support between an upper orientation and a lower orientation (mounting brackets 22); the support including an assembly of support portions side-by-side one another in a first direction, the support portions connected together to resist a load from the mattress in a second direction transverse to the first direction with the support in the lower orientation (upper bed frame 12 includes sinuous springs 21 extending laterally arranged along a longitudinal direction of the frame). Guillot does not explicitly disclose at least one frame member of a second material different than the first material, the frame member connected to the support portions and resisting relative movement of the support portions. Rayne, however, discloses a bed or sitting furniture frame comprising a bed frame 1 made of metal (see page 2, line 20-27) and further teaches bottom slats 4 disposed across the longitudinal direction of the bed and is can be made of plastic (see page 5, lines 1-13) for the purpose of facilitating a bed frame that can hold the load of a mattress and occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Guillot with metal frame and plastic slats of Rayne in order to facilitate the construction of a bunk bed system comprising materials that can handle the weight of any mattress. Furthermore, it has been held that substituting functional or mechanical equivalents known for the same purpose requires mere ordinary skill in the art where the function of the device would not be modified.
Regarding claim 17, Guillot (in view of Rayne) teaches the at least one frame member includes a pair of frame members connected to the support portions at locations that are spaced apart from one another (Guillot, side rails 18).
Regarding claim 18, Guillot (in view of Rayne) teaches the support is elongated along a longitudinal axis of the support (Guillot, sinuous springs 21 extend across the lateral sides of the bed providing a longitudinal direction for each spring); and wherein the frame member extends laterally between the support portions (Guillot, side rails 18 extend across the lateral sides of the sinuous springs 21).
Regarding claim 19, Guillot (in view of Rayne) teaches the frame member includes a pair of frame members spaced from one another along the longitudinal axis (Guillot, end rails 20).
Regarding claim 22, Guillot (in view of Rayne) teaches the first material is a plastic material and the second material is a metallic material. Examiner notes Rayne is relied upon to teach the invention being constructed of at least two materials, plastic and metal wherein the frame can be made of plastic or metal and the slats can be made of plastic or metal thereby teaching the limitations of the claim.
Regarding claim 24, Guillot (in view of Rayne) teaches the frame member is elongated and has a length; and wherein the length of the frame member is parallel to the first direction such that the support portions are side-by-side one another along the length of the frame member (Guillot, sinuous springs 21 are disposed along the length of the side rails 18).
Regarding claim 25, Guillot (in view of Rayne) teaches the frame member is elongated and has a length; and wherein the support portions are secured to the frame member at spaced apart locations along the length of the frame member (Guillot, sinuous springs 21 are disposed and secured in place along the length of the side rails 18).
Regarding claim 31, Guillot (in view of Rayne) teaches the support portions each have a unitary one-piece construction and are made of plastic. Examiner notes Rayne teaches slats comprising metal or plastic thereby teaching the limitations of the claim. 
Regarding claim 32, Guillot (in view of Rayne) teaches the frame member includes a lower wall portion having an upper surface to support lower surfaces of the support portions (Rayne, see FIG. 2, frame bottom 12); wherein the frame member includes an upper wall portion (Rayne, see FIG. 2, frame tops are adjacent ticking 23); wherein the frame member includes an intermediate wall portion connecting the lower wall portion and the upper wall portion (Rayne, see FIG. 2, exterior side 14); and wherein the intermediate wall portion extends transverse to the lower wall portion (Rayne, see FIG. 2, wall extends upwards in a transverse direction from which the frame bottom 12 extends).
Regarding claim 34, Guillot (in view of Rayne) teaches wherein the support portions include mating projections and recesses to transfer loading between the support portions. Examiner notes that the Guillot in Fig. 3A teaches coupling elements between sinuous springs which further comprise projections and recesses mating adjacent sinuous springs together.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guillot, in view of Rayne, and further in view of Enderlein (DE 10144353 A1), herein referred to as Enderlein.
Regarding claim 21, Guillot (in view of Rayne) does not explicitly disclose the support portions include walls extending transverse to the first direction and arranged to abut to limit relative movement of the support portions. Enderlein, however, discloses a table for mounting inside a vehicle comprising a plurality of panels 70 arranged side by side and abutting each other about their lateral sides between longitudinal frame members 20 for the purpose of providing a flat continuous support surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Guillot with the panels of Enderlein in order to fabricate a bunk bed system with a flat continuous surface.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Guillot, in view of Rayne, and further in view of Johnson (US 20190217752 A1), herein referred to as Johnson.
Regarding claim 35, Guillot (in view of Rayne) does not explicitly teach at least one latch to contact a striker and an actuator operable to shift the latch between engaged and disengaged positions. Johnson, however, discloses a bed support mechanism for a bed lift comprising an electronic control system including a switch that is used to release mechanism 82 further comprising electric motor actuators for the purpose of allowing the switch to engage or disengage the release mechanism in order to facilitate raising and lowering bed 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Guillot with the switch and actuators of Johnson in order to lock or unlock the bunk bed to be moved between deployed and stowed positions.
Allowable Subject Matter
Claims 16, 21, 26-30, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses sleeping arrangements relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Guillot, Rayne, Enderlein, and Johnson.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022